Citation Nr: 0724339	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from May 1945 to June 1965.  
He died on June [redacted], 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which, in 
pertinent part, denied the appellant's claim for service 
connection for the cause of the veteran's death.  

While the RO indicated in its statement and supplemental 
statements of the case that the issue on appeal is an 
application to reopen a claim for service connection for the 
cause of the veteran's death, the Board finds that the 
appellant filed a VA Form 9 that was date stamped as received 
at the RO on May 6, 2003, wherein she indicated that she was 
appealing all of the issues listed in the SOC that the RO had 
sent her, to include the claim for service connection for the 
cause of the veteran's death.  As she perfected a timely 
appeal of her original claim, the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable.  Notwithstanding the RO's mischaracterization of 
the issue, it did consider all of the relevant evidence in 
the claims file and all of the applicable law and regulations 
pertaining to an original claim for service connection for 
the cause of the veteran's death.  That is, the RO 
adjudicated the claim on a de novo basis.  Thus, there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In an April 2003 rating decision, the RO denied the 
appellant's claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant disagreed with this decision in June 
2003.  In July 2003, the appellant perfected a timely appeal 
on this claim and requested a Central Office Board hearing.  
In a written statement received at the RO in October 2003, 
the appellant withdrew her Central Office Board hearing 
request.  See 38 C.F.R. § 20.704 (2006).  The appellant 
subsequently withdrew her claim of entitlement to DIC under 
38 U.S.C.A. § 1318 in a written statement received at the RO 
in March 2004.  Accordingly, an issue with respect to 
entitlement to DIC under 38 U.S.C.A. § 1318 is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2006).

In a January 2006 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to DIC under 38 U.S.C.A. § 1318.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with this decision.  Accordingly, an issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to DIC under 38 U.S.C.A. § 1318 is not 
in appellate status.

In July 2007, a Board Deputy Vice Chairman granted the 
appellant's motion to advance the case on the docket because 
of advanced age pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, 
shows that the veteran died in June 2001, at the age 77 of 
lung cancer and chronic obstructive pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was in effect for erythema multiforme (skin disease) an 
appendectomy scar, a laceration scar on the right cheek, a 
post-operative scar on the left wrist, and a status-post-
operative left inguinal hernia, each evaluated as zero 
percent disabling.

3.  The service personnel records do not confirm that the 
veteran had active duty in Vietnam or was a participant in 
the nuclear test program during service.

4.  The service medical records show no lung disease; post-
service diagnoses of lung cancer and COPD are not apparent 
until decades post-service; there is no medical evidence or 
competent opinion of a nexus between the veteran's fatal lung 
cancer or COPD and any incident of service or any of the 
veteran's zero percent rated service-connected disabilities.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2002 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the appellant was effectively informed 
to submit all relevant evidence in her possession and 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸ 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

According to Pelegrini II, at 119-20, proper VCAA notice must 
"precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the April 2002 VCAA notice was furnished to the 
appellant prior to the December 2002 RO decision that is the 
subject of this appeal.  The April 2002 VCAA notice also was 
tailored to the information provided by the appellant in her 
claim for service connection for the cause of the veteran's 
death.  See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. 
July 18, 2007).

The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  First, this appeal involves a claim for service 
connection for the cause of the veteran's death and does not 
involve a disability rating.  Second, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the appellant's claim.  Thus, any question as to the 
effective date to be assigned is moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the appellant does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, post-service treatment 
records from Tripler Army Medical Center, and his death 
certificate.  There is no indication of any additional 
relevant evidence that has not been obtained.  As will be 
explained below in greater detail, the evidence shows that 
the veteran's fatal lung cancer and COPD was not diagnosed 
until decades after service and there is no medical opinion 
linking either of these disabilities to service.  As the 
evidence is adequate to resolve this claim, the Board finds 
that the standards of McLendon are not met and there is no 
duty to provide a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's death certificate shows that he 
died on June [redacted], 2001, at a private residence.  The immediate 
cause of death was lung cancer and COPD.  He was 77 years 
old.  No autopsy was performed.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1945, 
clinical evaluation was completely normal except for an 
eruption in the right ear and lower extremities and moderate 
external hemorrhoids.  Neither of these conditions was 
considered disabling.  A chest x-ray in December 1948 was 
normal.  On a reenlistment physical examination in May 1951, 
clinical evaluation was unchanged and the veteran's chest x-
ray was negative.  The veteran's chest x-ray was again 
negative on a discharge and reenlistment physical examination 
in April 1959.  Subsequent chest x-rays in August and 
December 1951, October 1954, May 1955, November 1958, April 
and May 1960, and in March 1961 were all normal.  At a 
reenlistment physical examination in April 1963, clinical 
evaluation was completely except for several scars.  The 
veteran's chest x-ray was again normal.  A copy of the 
veteran's separation physical examination was not available 
for review.

During the veteran's lifetime, service connection was in 
effect for erythema multiforme, an appendectomy scar, a 
laceration scar on the right cheek, a post-operative scar of 
the left wrist, and status-post-operative left inguinal 
hernia, each evaluated as zero percent disabling.

A review of the veteran's post-service treatment records from 
Tripler Army Medical Center shows that, following a 
computerized tomography (CT) scan of the veteran's chest in 
March 2001, the radiologist's impressions included anterior 
segment right upper lobe mass characteristic for a primary 
lung carcinoma.  On outpatient treatment later that same 
month, in March 2001, the veteran complained of dyspnea on 
exertion and a chronic cough with phlegm production of clear 
mucous 3 to 4 times a day.  He was a former smoker and that 
his functional status was limited to 2 flights of stairs.  He 
denied any orthopnea.  He also reported paroxysmal nocturnal 
dyspnea and a history of remote tobacco abuse, pulmonary 
disease, and COPD.  Physical examination showed coarse 
intermittent sonorous rhonchi throughout and focal pain to 
palpation over the right 8/9 ribs.  The assessment included 
severe COPD and an incident finding of multiple mass lesions 
on pre-operative chest radiograph and subsequent CT scan, 
with reproducible bony pain over what may represent an 
intrathoracic pulmonary nodule.

On outpatient treatment in April 2001, the veteran complained 
of severe chest wall pain.  It was noted that the veteran had 
severe COPD and that a recent CT scan of the chest had shown 
several masses and lesions.  The veteran had chain smoked for 
21 years and usually had a cigarette lighted while he was 
awake until he quit smoking in 1987 after being diagnosed 
with cancer and emphysema.  A pathology report in April 2001 
showed adenocarcinoma of the lung.  Physical examination 
showed that the veteran was a cachetic man who was wheelchair 
bound with nasal prong oxygen, diffuse coarse rhonchi in the 
lungs with clear lung fields, and reproducible pain in the 
right upper anterior chest wall when pressing on the sternum.  
The impressions included metastatic adenocarcinoma of the 
lung and severe COPD.

A treatment summary in May 2001 indicated that the veteran 
recently had been diagnosed with adenocarcinoma of the right 
upper lobe of the lung with multiple bilateral pulmonary 
nodules consistent with metastatic tumor to the lung.  The 
veteran received palliative radiation therapy and his chest 
wall pain resolved.

On outpatient treatment in June 2001, the veteran stated that 
he was much more comfortable but it was very hard to breathe.  
He was short of breath "pretty much all the time" and wore 
nasal prong oxygen all the time.  He greatly limited his 
activities of daily living due to shortness of breath.  
Physical examination showed that he remained a cachetic man 
resting comfortably in a wheelchair with all lung fields 
clear to auscultation and no dullness to percussion along the 
bases.  The impression was T4 adenocarcinoma of the right 
upper lobe of the lung.

In her application for DIC, date-stamped as received at the 
RO in March 2002, the appellant asserted that the cause of 
the veteran's death was related to active service.  

In October 2002, the appellant submitted a letter that she 
had received from the Defense Threat Reduction Agency (DTRA) 
(formerly the Defense Nuclear Agency).  In its letter to the 
appellant, DTRA stated that the veteran had not been present 
with the American occupation forces in Japan and had not 
participated in atmospheric nuclear testing while on active 
service.  DTRA also stated that there also was no record of 
in-service radiation exposure for the veteran.

In response to a request from the RO for information 
regarding the veteran's claimed in-service radiation 
exposure, the National Personnel Records Center (NPRC) 
notified VA in October 2002 that it had no such records.

In statements on her May 2003 VA Form 9, which the Board has 
accepted as a timely filed substantive appeal, the appellant 
contended that the cause of the veteran's death was due to 
chronic and tropical diseases associated with exposure to 
herbicides in Vietnam and to "chemical fumes as [a] diesel 
mechanic."  The appellant submitted additional copies of 
this VA Form 9 to the RO in July 2003 and in January 2004.  
It appears that, although the appellant's VA Form 9 was date-
stamped as received at the RO on May 3, 2003, the RO never 
acknowledged receipt of her timely filed substantive appeal 
on her claim for service connection for the cause of the 
veteran's death.

In statements on a November 2004 VA Form 21-4138, the 
appellant contended that her husband had served in Vietnam 
and that the evidence of record showed that his fatal lung 
cancer and COPD were related to in-service exposure to Agent 
Orange.

In a January 2005 letter, the appellant requested an update 
on the status of her claim for service connection for the 
cause of the veteran's death.  She noted that the RO had not 
informed her whether VA had received her May 2003 VA Form 9 
or whether this appeal had been certified to the Board.

In March 2005, the appellant submitted additional medical 
records in support of her claim.  These records are 
duplicates of previous records from Tripler Army Medical 
Center.

In a December 2005 letter, the appellant contended that the 
veteran had told her that he had participated in "Nuclear 
Test Operations" while on active service.  She requested 
that records of the veteran's participation in such 
activities be obtained from DTRA.  Attached to this letter 
were service personnel records indicating that the veteran 
was qualified in submarines and served aboard several U.S. 
Navy submarines during active service.

In May 2006, the appellant submitted a March 2006 letter from 
NPRC indicating that clinical medical records that she had 
requested were not available.

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The medical evidence, to include a certificate of death, 
shows that the veteran died on June [redacted], 2001, at age 77 of 
lung cancer and COPD.  At the time of the veteran's death, 
service connection was in effect for erythema multiforme 
(skin disease) an appendectomy scar, a laceration scar on the 
right cheek, a post-operative scar on the left wrist, and a 
status-post-operative left inguinal hernia, each evaluated as 
zero percent disabling.  The service medical records are 
negative for any findings relating to lung disease.  There is 
no post-service medical evidence of a lung disorder, to 
include cancer and COPD, until decades after the veteran's 
separation from service.  There is no medical evidence or 
competent opinion of a nexus between the veteran's fatal lung 
cancer or COPD and any incident of service or any of the 
veteran's noncompensably rated service-connected 
disabilities.   

With respect to the decades post-service before COPD and lung 
cancer are apparent, the Veterans Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the disability in question for many 
years could be decisive.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

The appellant contends that the veteran was exposed to 
herbicides during active service in Vietnam and that his 
fatal lung cancer and COPD were related to such exposure.  
Alternatively, she contends that the veteran participated in 
radiation risk activities during active service (which she 
characterized as "Nuclear Test Operations") and that the 
veteran's fatal lung cancer and COPD were related to in-
service radiation exposure.

The veteran's service personnel records show service as a 
submariner aboard several U.S. Navy submarines; they so not 
reveal any indication of Vietnam service or awards or 
decorations based on such service.  DTRA determined in 
December 2001 that the veteran had not participated in 
radiation-risk activities during active service and there 
were no records of radiation dose exposure for the veteran.  

During his lifetime, the veteran never contended that he had 
served in Vietnam or participated in atmospheric nuclear 
testing in any correspondence with VA.  He also did not 
report any Vietnam service or participation in atmospheric 
nuclear testing to any of his treating physicians during or 
after active service.  None of the veteran's post-service 
treating examiners noted a history of in-service herbicide or 
radiation exposure when they began treating him for lung 
cancer and COPD decades after service separation.  And no 
clinician related the veteran's post-service lung cancer or 
COPD to active service or any incident of such service.  

As to the appellant's statements regarding a link between her 
husband's death and service, the Board notes that lay persons 
such as the appellant are not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the appellant is competent to describe 
symptoms that she observed within her personal knowledge, 
absent an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether any etiological relationship exists 
between active service and the lung cancer and COPD that 
caused the veteran's death.  Therefore, because the lay 
statements cannot relate the cause of the veteran's death to 
active service, they are of no probative value.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


